Case 1:19-cv-04288-JMS-TAB Document 20 Filed 03/11/21 Page 1 of 8 PageID #: 135




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 ROBERT LISENBY, JR.,                                   )
                                                        )
                                Petitioner,             )
                                                        )
                           v.                           )        No. 1:19-cv-04288-JMS-TAB
                                                        )
 UNITED STATES OF AMERICA,                              )
                                                        )
                                Respondent.             )

                Order Discussing Motion for Relief Pursuant to 28 U.S.C. § 2255
                           and Denying Certificate of Appealability

        For the reasons explained in this Entry, the motion of Robert Lisenby for relief pursuant to

 28 U.S.C. § 2255 must be denied and the action dismissed with prejudice. In addition, the Court

 finds that a certificate of appealability should not issue.

                                          I. The § 2255 Motion

        A motion pursuant to 28 U.S.C. § 2255 is the presumptive means by which a federal

 prisoner can challenge his conviction or sentence. See Davis v. United States, 417 U.S. 333, 343

 (1974). A court may grant relief from a federal conviction or sentence pursuant to § 2255 "upon

 the ground that the sentence was imposed in violation of the Constitution or laws of the United

 States, or that the court was without jurisdiction to impose such sentence, or that the sentence was

 in excess of the maximum authorized by law, or is otherwise subject to collateral attack." 28 U.S.C.

 § 2255(a). "Relief under this statute is available only in extraordinary situations, such as an error

 of constitutional or jurisdictional magnitude or where a fundamental defect has occurred which

 results in a complete miscarriage of justice." Blake v. United States, 723 F.3d 870, 878-79 (7th

 Cir. 2013) (citing Prewitt v. United States, 83 F.3d 812, 816 (7th Cir. 1996); Barnickel v. United

 States, 113 F.3d 704, 705 (7th Cir. 1997)).
Case 1:19-cv-04288-JMS-TAB Document 20 Filed 03/11/21 Page 2 of 8 PageID #: 136




                                       II. Factual Background

        In November 2017, Lisenby was indicted, along with ten others, with one count of

 conspiracy to distribute 500 grams or more of a mixture or substance containing a detectable

 amount of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846 (2017) (Count One).

 United States v. Carroll, et al., 1:17-cr-222-JMS-TAB-7 ("Crim. Dkt."), dkt. 1.

        In February 2018, the government filed an information pursuant to 21 U.S.C. § 851(a)(1)

 (2017), alleging that Lisenby had two prior felony drug offenses: a 2011 Indiana conviction for

 dealing cocaine; and a 2012 Indiana conviction for possessing cocaine. Crim. Dkt. 157. Those

 prior convictions increased Lisenby's sentencing exposure to a life sentence. See 21 U.S.C.

 § 841(b)(1)(A)(viii) (2017).

        In July 2018, Lisenby entered into a binding plea agreement, pursuant to Federal Rule of

 Criminal Procedure 11(c)(1)(C). Crim. Dkt. 220. Lisenby agreed to plead guilty as charged. Id. at

 1. In addition, he stipulated to a factual basis (including that he was accountable for the distribution

 of between 500 and 1,500 grams of a substance containing a detectable amount of meth), waived

 his right to file a direct appeal and, other than claims of ineffective assistance of counsel, waived

 his right to challenge his conviction or sentence in a post-conviction motion. Id. at 6-7, 9-10.

        As part of the plea agreement, the government agreed to amend the § 851 information to

 allege that Lisenby had only one prior felony drug offense. Id.at 1. The parties agreed that

 Lisenby's base offense level under the Sentencing Guidelines was 30. Id. at 8. The parties further

 agreed that Lisenby was entitled to a two-level reduction for his acceptance of responsibility and

 the government agreed to move for an additional one level reduction under U.S.S.G. § 3E1.1(b),

 bringing Lisenby's adjusted offense level to 27. Id. at 8-9. The parties agreed to a sentence "within

 the range of 276 months and 360 months." Id. at 4. The parties acknowledged that "the Court must



                                                    2
Case 1:19-cv-04288-JMS-TAB Document 20 Filed 03/11/21 Page 3 of 8 PageID #: 137




 accept or reject the [276 months to 360 month sentence] specified in th[e] Plea Agreement" and

 that if the Court rejected the plea agreement, either party may withdraw from the agreement. Id. at

 3.

         Lisenby's combined plea and sentencing hearing was held on October 24, 2018. Crim. Dkt.

 484. He affirmed that he had read the plea agreement and discussed it with counsel and felt he

 understood the terms of the agreement. Crim. Dkt. 1161 at 7. He confirmed that no one had forced

 him to plead guilty or made any threats, and that he was pleading guilty of his own free will because

 he was guilty. Id. at 8. And the Assistant United States Attorney affirmed that Lisenby received

 "the benefit of the most lenient offer the government intended to make in this case" absent

 Lisenby's cooperation. Id. at 7.

         Lisenby acknowledged that he understood the information filed by the government "had

 charged two prior drug felony convictions which would have mandated a life sentence," and that

 in exchange for his plea of guilty, the government would "withdraw one of those prior convictions"

 thus reducing his penalty range to a "prison term of not less than 20 years nor more than life." Id.

 at 9.

         The Court advised Lisenby of the elements of his offense, including the requirement to

 prove "that [he] knowingly and intentionally became a member of the conspiracy" and that by

 pleading guilty he was admitting his guilt as to those elements. Id. at 10. The Court also advised

 Lisenby of the trial rights he was foregoing by pleading guilty. Id. at 12-14, 17. Lisenby

 acknowledged those rights, and also confirmed that he "carefully review[ed]" the stipulation of

 facts in the plea agreement and verified that the information was true. Id. at 10-14, 17.

         Lisenby acknowledged that he agreed to a sentence of 23 to 30 years as provided for in the

 plea agreement. Id. at 14, 19. The Court told Lisenby that he was receiving a benefit from the



                                                  3
Case 1:19-cv-04288-JMS-TAB Document 20 Filed 03/11/21 Page 4 of 8 PageID #: 138




 government "dismissing the second felony or amending the indictment to get rid of that second

 felony so that [he would] not fac[e] mandatory life." Id. at 19. The Court accepted the terms of the

 binding plea agreement and sentenced him at the low-end of the agreed upon range to 276 months'

 imprisonment. Crim. Dkt. 484, 488.

        On April 24, 2019, Lisenby filed a motion for appointment of counsel for the purpose of

 pursing a reduced sentence under the First Step Act of 2018 ("FSA"). Crim. Dkt. 636. The Court

 granted the motion and Federal Public Defender Sara Varner entered her appearance on behalf of

 Lisenby. Crim. Dkt. 638, 639. On July 16, 2019, Varner moved to withdraw her appearance after

 having reviewed Lisenby's case for a possible reduction under the FSA. Crim. Dkt. 812. The Court

 granted Varner's motion and ordered Lisenby to file a motion for a reduction of sentence on or

 before August 7, 2019, "should he continue to believe that a reduction may be appropriate." Crim.

 Dkts. 814, 818.

        Lisenby did not file a motion to reduce his sentence under the FSA. Instead, on October

 21, 2019, he filed a timely motion for relief under § 2255 and a brief in support. Dkt. 1, 2.

                                           III. Discussion

        In support of his § 2255 motion, Lisenby argues that counsel rendered ineffective

 assistance when she dismissed his questions regarding whether the potential passage of the FSA

 would be "favorable in the plea bargaining" process or affect any plea deal or sentence. Dkt. 2, p.

 5, 6. He also contends that counsel failed to investigate whether he had merely a "buyer-seller"

 relationship. He contends that there was no "viable evidence" that he "conspired with others named

 in the[e] indictment." Dkt. 2, p. 9. Finally, Lisenby claims that counsel failed to investigate his

 defense.




                                                  4
Case 1:19-cv-04288-JMS-TAB Document 20 Filed 03/11/21 Page 5 of 8 PageID #: 139




        A petitioner claiming ineffective assistance of counsel bears the burden of showing (1) that

 trial counsel's performance fell below objective standards for reasonably effective representation

 and (2) that this deficiency prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 688–

 94 (1984); United States v. Jones, 635 F .3d 909, 915 (7th Cir. 2011). If a petitioner cannot

 establish one of the Strickland prongs, the Court need not consider the other. Groves v. United

 States, 755 F.3d 588, 591 (7th Cir. 2014). To satisfy the first prong of the Strickland test, the

 petitioner must direct the Court to specific acts or omissions of his counsel. Wyatt v. United States,

 574 F.3d 455, 458 (7th Cir. 2009). The Court must then consider whether in light of all of the

 circumstances counsel's performance was outside the wide range of professionally competent

 assistance. Id. To satisfy the prejudice component, Lisenby must establish that "there is a

 reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding

 would have been different." Strickland, 466 U.S. at 694.

        The right to effective counsel "extends to the plea-bargaining process." Lafler v. Cooper,

 566 U.S. 156, 162 (2012). In the this context, a reasonably competent lawyer must attempt to learn

 all of the relevant facts of the case, make an estimate of the likely sentence, and communicate the

 results of that analysis to the client before allowing the client to plead guilty." Brock-Miller v.

 United States, 887 F.3d 298, 308 (7th Cir. 2018) (citing cases). Because Lisenby alleges that his

 counsel's deficient performance led him to accept a guilty plea, the Court "consider[s] whether

 [Lisenby] was 'prejudiced by the 'denial of the entire judicial proceeding . . . to which he had a

 right.'" Lee v. United States, 582 U.S. __, 137 S. Ct. 1958, 1967 (2017) (quoting Roe v. Flores-

 Ortega, 528 U.S. 470, 483 (2000)). Thus, Lisenby must show prejudice "by demonstrating a

 'reasonable probability that, but for counsel's errors, he would not have pleaded guilty and would

 have insisted on going to trial." Id. (citing Hill v. Lockhart, 474 U.S. 52, 59 (1985)).



                                                   5
Case 1:19-cv-04288-JMS-TAB Document 20 Filed 03/11/21 Page 6 of 8 PageID #: 140




         A. First Step Act

         Lisenby first asserts that his counsel was ineffective by dismissing his questions regarding

 the impact the FSA would have on his plea. The government argues that counsel was not

 ineffective because, at the time Lisenby entered his plea, counsel could not have predicted when,

 and in what form, the FSA would pass.

         Lisenby argues that he was not properly advised regarding what could occur should the

 FSA become law. But "the Sixth Amendment does not require counsel to forecast changes or

 advances in the law." Valenzuela v. United States, 261 F.3d 694, 700 (7th Cir. 2001) (citing United

 States v. Smith, 241 F.3d 546, 548 (7th Cir. 2001)). At the time Lisenby entered his plea, in July

 of 2018, and had his plea and sentencing hearing, in October of 2018, counsel could not have

 known how the FSA would impact his sentence. An initial version of the FSA passed the House

 of Representatives in May 2018. H.R. 5682, 115th Cong. (2018). The bill was agreed to with

 amendments in the Senate on December 18, 2018. S. 752, 115th Cong. (2018). The House

 approved the bill with Senate amendments on December 20, 2018. Id. Thus, while counsel could

 have been aware of the existence of the initial House version of the FSA at the time of Lisenby's

 October sentencing hearing, that bill had not yet passed the Senate. Lisenby has presented no

 evidence or argument to support a contention that counsel should have known at the time whether

 it would pass or in what form the bill would pass. He has therefore failed to show that counsel was

 ineffective in this regard.

         B. Buyer-Seller Relationship

         Lisenby next argues that his counsel should have argued that he had a buyer-seller

 relationship, instead of that of a co-conspirator.

         Lisenby's statements that he was not a conspirator are "belied by his own statements at the



                                                      6
Case 1:19-cv-04288-JMS-TAB Document 20 Filed 03/11/21 Page 7 of 8 PageID #: 141




 change of plea hearing, which are presumed truthful." Bridgeman v. United States, 229 F.3d 589,

 592 (7th Cir. 2000); see Hurlow v. United States, 726 F.3d 958, 968 (7th Cir. 2013)

 ("[R]epresentations made to a court during a plea colloquy are presumed to be true.") (citation and

 internal quotation marks omitted); Nunez v. United States, 495 F.3d 544, 546 (7th Cir. 2007)

 ("Nunez I") ("Defendants cannot obtain relief by the expedient of contradicting statements freely

 made under oath, unless there is a compelling reason for the disparity."), judgment vacated and

 remanded on other grounds, 554 U.S. 911 (2008). Specifically, Lisenby testified at his plea and

 sentencing hearing that the factual basis in his plea agreement, stating that he participated in a

 methamphetamine distribution organization in which he distributed methamphetamine that had

 been distributed to him, were true. Crim. dkt. 1161 p. 17; Crim. dkt. 220 p. 6-7. Lisenby therefore

 cannot now argue that he was not a conspirator.

        C. Failure to Investigate

        Finally, Lisenby argues that his counsel failed to investigate the charges against him,

 resulting in a longer sentence than he otherwise would have faced. Lisenby states that that counsel

 failed to investigate whether he was a conspirator or in a buyer-seller relationship and failed to

 argue mitigating factors during sentencing.

        A "petitioner alleging that counsel's ineffectiveness was centered on a failure to investigate

 has the burden of providing the court sufficiently precise information, that is, a comprehensive

 showing as to what the investigation would have produced." Hardamon v. United States, 319 F.3d

 943, 951 (7th Cir. 2003) (citing United States ex rel. Simmons v. Gramley, 915 F.2d 1128, 1133

 (7th Cir. 1990)). Lisenby has failed to provide any evidence of what further investigation by his

 counsel would have revealed. Further, as the Court has already explained, Lisenby admitted in his

 plea agreement to being a conspirator. Lisenby therefore has failed to show that his counsel was



                                                   7
Case 1:19-cv-04288-JMS-TAB Document 20 Filed 03/11/21 Page 8 of 8 PageID #: 142




 ineffective.

                                             IV. Conclusion

           For the reasons explained in this Order, Robert Lisenby is not entitled to relief on his § 2255

 motion. There was no ineffective assistance of counsel. Accordingly, his motion for relief pursuant

 to § 2255 is DENIED and this action is dismissed with prejudice. Judgment consistent with this

 Entry shall now issue and the Clerk shall docket a copy of this Entry in No. 1:17-cr-222-JMS-

 TAB-7. The motion to vacate (Crim. Dkt. 970) shall also be terminated in the underlying criminal

 action.

                               V. Denial of Certificate of Appealability

           A habeas petitioner does not have the absolute right to appeal a district court's denial of his

 habeas petition, rather, he must first request a certificate of appealability. See Miller–El v. Cockrell,

 537 U.S. 322, 335 (2003); Peterson v. Douma, 751 F.3d 524, 528 (7th Cir. 2014). Pursuant to

 Federal Rule of Appellate Procedure 22(b), Rule 11(a) of the Rules Governing § 2255 proceedings,

 and 28 U.S.C. § 2253(c), the Court finds that Lisenby has failed to show that reasonable jurists

 would find "it debatable whether the petition states a valid claim of the denial of a constitutional

 right" and "debatable whether [this Court] was correct in its procedural ruling." Slack v. McDaniel,

 529 U.S. 473, 484 (2000). The Court therefore denies a certificate of appealability.

           IT IS SO ORDERED.



            Date: 3/11/2021




 Distribution:

 All Electronically Registered Counsel

                                                     8
